PER CURIAM.
This is a proceeding in mandamus to require the county superintendent to conduct an election authorizing the annexation of territory to a school district. The superintendent answered that the election had been held and the annexation authorized and ordered before the cause was commenced. From a judgment in favor of the plaintiff, the superintendent appeals. On March 6, 1947, he filed his brief. The authorities therein cited reasonably sustain the allegations of error. The defendants in error have not filed a brief and have offered no excuse for their failure to do so. Under such circumstances, it is not the duty of this court to search the record for some theory upon which to sustain the action of the trial court, but the cause will be reversed and remanded, with directions. Goolby v. Hines, 186 Okla. 583, 99 P. 2d 498; Osborne v. Osborne, 163 Okla. 273, 21 P. 2d 1056.
Reversed, with directions to vacate the judgment entered for plaintiffs and dismiss the cause.
HURST, C.J., DAVISON, V.C.J., and RILEY, BAYLESS, WELCH, CORN, and GIBSON, JJ., concur.